Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Billy F. Larkin appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) action as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)® (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Larkin v. Kelly, No. 5:16-ct-03230-D, 699 Fed.Appx. 220, 2017 WL 5033695 (E.D.N.C. June 13, 2017). We deny Lar-kin’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately . presented in the materials before this court and argument would not aid the decisional process. AFFIRMED